Exhibit 99.1 Unified Grocers, Inc. Executive Insurance Plan First Amendment to the Amended and Restated Split-Dollar Agreement THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED SPLIT-DOLLAR AGREEMENT (the “Amendment”) is entered into effective as of July 18, 2016 by and between Unified Grocers, Inc., a California Corporation (the “Employer”) and Robert M. Ling Jr. (the “Employee”).Except where otherwise defined herein, the capitalized terms used in this Amendment shall have the respective meanings assigned to such terms in, and all Section references contain herein shall refer to, the Agreement (as such term is defined in Recital A below).This Amendment is made with reference to the following facts and circumstances:
